Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 6-11 are presented for examination.
Applicants’ amendment and response filed June 2, 2022; and the declaration filed June 17, 2022 have been received and entered.
Accordingly, the rejection made under 35 USC 112(a) or 35 USC 112 (pre-AIA ), first paragraph (Written Description) as set forth in the previous Office action dated March 2, 2022 at pages 2-4 as applied to claim 9 is hereby WITHDRAWN due to applicants’ amendment to claim 9 by deleting the phrase “and additive” and adding a new claim 11 to recite the preferred additives.
Accordingly, the rejection made under 35 USC 103 as being unpatentable over Pan et al., Food & Function, Vol. 1, pages 15-31 (2010) in view of Cheng et al., Biochemical Pharmacology, Vol. 61, pages 939-946 (2001), both of PTO-1449 as set forth in the previous Office action dated March 2, 2022 at pages 4-6 as applied to claims 6-8 and 10 is hereby WITHDRAWN because the prior art does not teach applicants’ preferred flavonoid, broussochalcone A.  Applicants’ declaration showed superior results using brousschalcone A for the treating inflammatory bowel disease.
Allowable Subject Matter
Claims 6-11 are allowable.

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E WEDDINGTON whose telephone number is (571)272-0587. The examiner can normally be reached M-F 1:30-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN E. WEDDINGTON
Primary Examiner
Art Unit 1629



/KEVIN E WEDDINGTON/Primary Examiner, Art Unit 1629